This proceeding brought by the State Division of Human Bights as an original application in the Appellate Division pursuant to section 298 of the Executive Law to enforce an order against respondents is not a review by the Appellate Division of an administrative order within CPLB 5601 (subd. [a]). It is a direct proceeding under section 298 to enforce the division’s order, and not a review of an administrative determination under alternative provisions of section 298. Therefore, this court is without jurisdiction of an appeal not involving a constitutional question from a denial of enforcement, absent dissent or permission to appeal granted either by the Appellate.Division or by this court.